Citation Nr: 1738467	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  10-29 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:    Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran service on active duty from October 1962 to May 1966, with additional service in the Army Reserve.

These matters came to the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded these issues in July 2011 and May 2016 for further development

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

In a December 2016 VA examination, the examiner opined that the Veteran's bilateral hearing loss and tinnitus were not related to service.  The rationale provided was that an enlistment audiological evaluation revealed normal hearing sensitivity in both ears from .5-4 kHz.  A separation audiological evaluation revealed normal hearing sensitivity in both ears from .5-6 kHz.  When comparing audiometric thresholds obtained at the time of enlistment to those obtained at the time of separation, the examiner concluded that there was no significant threshold shifts occurred during active duty service.  The examiner further highlighted the absence of complaints of tinnitus or treatment for tinnitus during the Veteran's active duty service.

When VA obtains an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes that while the examiner records the Veteran's statements regarding his military occupational specialty, being hit in the head with a rifle while in service, his post service career as a welder, as well as reports of noise exposure without hearing protection while in service, the examiner does not discuss or rule this out as a etiology of the Veteran's hearing loss or tinnitus.  Instead, the examiner states that based on the duration of time, small threshold shift in hearing from service entry and exit, and scientific evidence available, the claimed disabilities are not service related.  The Board finds the December 2016 VA examination to be insufficient.  As such, a new examination is necessary to address the possible causes of the Veteran's bilateral hearing loss and tinnitus.

Clinical documentation dated after December 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment for bilateral hearing loss and tinnitus since December 2016, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified.  38 C.F.R. § 3.159(e) (2016).

2.  Associate with the record any VA medical records not already of record pertaining to treatment of the Veteran, to include records after December 2016.  

3.  Schedule the Veteran for a VA audiological examination to determine the etiology of bilateral hearing loss and tinnitus.  The examiner must review the claims file and should note that review in the report.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should opine as to whether it is as likely as not (50 percent or greater probability) that any identified hearing loss and tinnitus had its onset during active service, is related to the Veteran's in-service noise exposure; or otherwise originated during service. 

If the examiner determines that the Veteran's bilateral hearing loss or tinnitus is not the result of active service, but should be attributed to some other cause, the examiner should so state, taking into account the Veteran's full post-service work and medical history.  The examiner should specifically address the Veteran's in-service threshold shifts.  The basis of the opinion cannot be that hearing was normal at separation, without an explanation of why that is significant.  

The examiner should discuss the February 2009 VA examination report and the Veteran's lay statements regarding the history and continuity of symptomatology.  The examiner should also provide a complete explanation for all conclusions and discuss the possibility of delayed onset hearing loss, as explored in research by Dr. Sharon Kujawa.  

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




